Citation Nr: 1826025	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-10 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

2.  Entitlement to SMC based on housebound status.



REPRESENTATION

Veteran represented by:	Nancy Lavranchuk, Agent



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to September 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the case was remanded by another Veterans Law Judge for additional development.

The case has now been assigned to the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran is service-connected for only one disability: posttraumatic stress disorder (PTSD) with major depressive disorder, rated 70 percent disabling.  He has also been awarded a total disability rating based on individual unemployability (TDIU rating) due to his service-connected PTSD with major depressive disorder, effective November 11, 2011.

2.  The Veteran's sole service-connected disability of PTSD with major depressive disorder is not shown to have caused any of the following conditions: an anatomical loss or loss of use of both feet, or of one hand and one foot; blindness in both eyes with visual acuity of 5/200 or less; being permanently bedridden; or being so helpless as to be in need of regular aid and attendance of another person.

3.  The Veteran's sole service-connected disability of PTSD with major depressive disorder (on which his current TDIU rating is based) is not shown to have caused him to be permanently housebound (i.e., substantially confined to his dwelling and the immediate premises for his lifetime).

CONCLUSIONS OF LAW

1.  The criteria for SMC based on the need for aid and attendance are not met.  38 U.S.C. §§ 1114(l), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2017).

2.  The criteria for SMC based on housebound status are not met.  38 U.S.C. §§ 1114(s), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350(i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Neither the Veteran nor his agent has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Veteran is service-connected for only one disability: PTSD with major depressive disorder, rated 70 percent disabling.  He has also been awarded a TDIU rating due to his service-connected PTSD with major depressive disorder, effective November 11, 2011.
SMC based on the Need for Aid and Attendance

Under 38 U.S.C. § 1114(l), SMC based on the need for aid and attendance is payable if, as the result of service-connected disability, the Veteran has suffered: (1) anatomical loss or loss of use of both feet; (2) anatomical loss or loss of use of one hand and one foot; (3) blindness in both eyes with visual acuity of 5/200 or less; (4) being permanently bedridden; or (5) being so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

To be deemed so helpless as to be in need of regular aid and attendance, there must be at least one of the following: (1) an inability to dress or undress or to keep ordinarily clean and presentable independently; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; (3) an inability to feed independently through loss of coordination of upper extremities or through extreme weakness; (4) an inability to attend to the wants of nature; or (5) incapacity, either physical or mental, that requires care or assistance on a regular basis to protect from hazards or dangers incident in the daily environment.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  Being bedridden also is a proper basis for such a determination.  38 C.F.R. § 3.352(a).  The need for aid and attendance does not have to be constant.  Id.

The Veteran's sole service-connected disability of PTSD with major depressive disorder is not shown to have caused any of the following conditions: an anatomical loss or loss of use of both feet, or of one hand and one foot; blindness in both eyes with visual acuity of 5/200 or less; being permanently bedridden; or being so helpless as to be in need of regular aid and attendance of another person.

At no time has the Veteran ever asserted that he has had any anatomical loss or loss of use of any hands or feet, any blindness in either eye, or any state of being permanently bedridden.

Throughout the period of claim, the Veteran has asserted that he has needed regular aid and attendance of another person; however, he has stated that this need is related to a nonservice-connected cervical spine disability.  In a March 2012 notice of disagreement, his agent noted that the Veteran required assistance with dressing, undressing, bathing, other personal hygiene needs, toileting, and meal preparation due to physical limitation of a nonservice-connected disability, but that he also "does require some assistance with finances and medication management due to his [service-connected] mental health disability"; however, the Board notes that any needs for assistance with regard to finances and/or medication management do not qualify for a finding of the need for regular aid and attendance according to the provisions set forth in 38 C.F.R. § 3.352(a).

The evidence of record (including May 2011 and July 2017 VA psychiatric examination reports and September 2011, February 2016, and July 2017 VA aid and attendance/housebound examination reports) does not show that the Veteran's service-connected PTSD with major depressive disorder has caused him at any time to have any inability to dress or undress or to keep ordinarily clean and presentable independently, any need of assistance with adjustment of any special prosthetic or orthopedic appliances, any inability to feed independently, any inability to attend to the wants of nature, or any incapacity that required care or assistance on a regular basis to protect him from hazards or dangers incident in his daily environment.  In a July 2017 medical opinion, the VA examiner who conducted the July 2017 VA aid and attendance/housebound examination opined that the Veteran's physical limitations and impairment were due to a nonservice-connected condition (cervical spondylosis, status post cervical spine surgery) for which he had been undergoing physical therapy with improvement of weakness and gait impairment.

Because it has not been shown at any time that the Veteran has suffered any anatomical loss or loss of use of any hands or feet, any blindness in either eye, being permanently bedridden, or being so helpless as to be in need of regular aid and attendance of another person as the result of his sole service-connected disability of PTSD with major depressive disorder, the Board finds that the preponderance of the evidence is against the claim for SMC based on the need for aid and attendance.  There is no doubt to be resolved.

Accordingly, the Board finds that SMC based on the need for aid and attendance is not warranted, and the claim is denied.

SMC based on Housebound Status

Under 38 U.S.C. § 1114(s), SMC based on housebound status is payable if a Veteran has a single service-connected disability rated as 100 percent disabling, and: (1) he has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) he is permanently housebound by reason of service-connected disability or disabilities.  The latter requirement is met when a Veteran is substantially confined as a direct result of service-connected disability or disabilities to his dwelling and the immediate premises (or, if institutionalized, to the ward or clinical areas), and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

Because the Veteran's TDIU rating is predicated on his sole service-connected disability, it is equivalent to a 100 percent schedular rating for a single disability.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (an award of a TDIU rating predicated on a single disability may form the basis for an award of SMC at the housebound rate).  Therefore, the requirement for the housebound rate of a single service-connected disability rated as 100 percent disabling is met.

However, because the Veteran is service-connected for only one disability, he does not meet the requirement of having additional service-connected disability or disabilities independently ratable at 60 percent or more.

Furthermore, the Veteran's sole service-connected disability of PTSD with major depressive disorder (on which his current TDIU rating is based) is not shown to have caused him to be permanently housebound (i.e., substantially confined to his dwelling and the immediate premises for his lifetime).

The evidence of record (including May 2011 and July 2017 VA psychiatric examination reports and September 2011, February 2016, and July 2017 VA aid and attendance/housebound examination reports) does not show that the Veteran's service-connected PTSD with major depressive disorder has caused him at any time to be permanently housebound.  In terms of his social functioning, it was noted at the May 2011 VA psychiatric examination that he spent his time "isolating at home," and it was noted at the July 2017 VA psychiatric examination that he "stays mostly at home"; however, the Board notes that it was never indicated by either the Veteran or his medical providers that he was ever substantially confined to his dwelling and the immediate premises as a result of his service-connected PTSD with major depressive disorder.  In addition, the September 2011, February 2016, and July 2017 VA aid and attendance/housebound examination reports all indicated that the Veteran was able to leave his home as needed.  In a July 2017 medical opinion, the VA examiner who conducted the July 2017 VA aid and attendance/housebound examination opined that the Veteran is not permanently housebound by reason of any disabilities.

Because it has not been shown at any time that the Veteran has been permanently housebound (i.e., substantially confined to his dwelling and the immediate premises for his lifetime) as the result of his sole service-connected disability of PTSD with major depressive disorder (on which his current TDIU rating is based), the Board finds that the preponderance of the evidence is against the claim for SMC based on housebound status.  There is no doubt to be resolved.

Accordingly, the Board finds that SMC based housebound status is not warranted, and the claim is denied.


ORDER

SMC based on the need for aid and attendance is denied.

SMC based on housebound status is denied.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


